DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/772,919, filed on 09/04/2015.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/13/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (2013/0050804), hereinafter No in view of Takeuchi et al. (JP 2005057250), hereinafter Takeuchi.
Regarding claim 1, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025) comprising: a cell comprising a first substrate (200, opposing substrate) and a second substrate (210, base substrate) spaced apart from said first substrate (200, opposing substrate) (paragraph 0030); a layer (300, electrophoretic layer) comprising an electrophoretic ink (310, electrophoretic solvent) disposed between said first substrate (200, opposing substrate) and said second substrate (210, base substrate) (paragraph 0025), the layer (300, electrophoretic layer) including charged particles (320, particles) of at least one type, the particles being responsive to an electric field applied thereto (paragraphs 0025 and 0033); a non-planar polymer structure adjacent the second substrate including light-masking walls (140, partition walls) (paragraph 0057-0058 disclose the partition walls are made of a material capable of reflecting light), the non-planar polymer structure additionally including protrusions (230, protrusion) (paragraph 0030), said protrusions (230, protrusion) having surfaces defining a plurality of depressions in a volume of the layer (300, electrophoretic layer) comprising an electrophoretic ink (310, electrophoretic solvent) disposed between said first substrate (200, opposing substrate) and said second substrate (210, base substrate) (paragraphs 0034-0037 and figures 3A-3B), said protrusions (230, protrusion) projecting into said layer (300, electrophoretic layer) (paragraph 0030), wherein the electrophoretic device (10, electrophoretic device) includes a first extreme light state, in which particles are maximally spread within the cell to lie in the path of light travelling into the cell and to strongly attenuate light entering or transmitted through the cell (paragraphs 0040 and 0043-0044 and figures 3A-3B); and a second extreme light state in which said particles are maximally concentrated within said depressions to remove the particles from the path of light into the cell and to reflect or substantially transmit light through the cell (paragraphs 0046-0047 and figures 4A-4B).
No fails to disclose said light-masking walls contacting said first substrate through a light-masking adhesive layer.
Takeuchi discloses said light-masking walls contacting said first substrate through a light-masking adhesive layer (figure 17 and disclose the light shielding layer 70 and the spacer 44 are bonded via the adhesive 100).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the light-masking walls of Takeuchi for the purpose of blocking the light.
Regarding claim 2, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein said light-masking adhesive is printed on a contact area of said light-masking walls, and where contact area is less than 25% of said electrophoretic device’s face-area.
Takeuchi discloses wherein said light-masking adhesive is printed on a contact area of said light-masking walls (figure 17 and discloses the light shielding layer 70 and the spacer 44 are bonded via the adhesive 100), and where contact area is less than 25% of said electrophoretic device’s face-area (figure 17).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the light-masking walls of Takeuchi for the purpose of blocking the light.
Regarding claim 3, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein said light-masking adhesive comprises black colorant.
Takeuchi discloses wherein said light-masking adhesive comprises black colorant (Takeuchi discloses a thermoplastic resin, a thermosetting resin, a photocurable resin, a moisture absorption curable resin, a normal temperature curable resin etc. can be mentioned as a suitable example.   Specifically, acrylic resins, modified acrylic resins, epoxy resins, modified epoxy resins, silicone resins, modified silicone resins, vinyl acetate resins, ethylene-vinyl acetate copolymer resins, vinyl butyral resins, cyanoacrylate resins Examples thereof include resins, urethane resins, polyimide resins, methacrylic resins, modified methacrylic resins, polyolefin resins, special silicone modified polymers, polycarbonate resins, natural rubber, and synthetic rubber).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the light-masking walls of Takeuchi for the purpose of blocking the light.
Regarding claim 4, No discloses all the limitations in common with claim 1, and such is hereby incorporated.
No fails to disclose wherein said light-masking adhesive layer comprises a black polymer layer and an adhesive.
Takeuchi discloses wherein said light-masking adhesive layer comprises a black polymer layer and an adhesive (Takeuchi discloses a thermoplastic resin, a thermosetting resin, a photocurable resin, a moisture absorption curable resin, a normal temperature curable resin etc. can be mentioned as a suitable example.   Specifically, acrylic resins, modified acrylic resins, epoxy resins, modified epoxy resins, silicone resins, modified silicone resins, vinyl acetate resins, ethylene-vinyl acetate copolymer resins, vinyl butyral resins, cyanoacrylate resins Examples thereof include resins, urethane resins, polyimide resins, methacrylic resins, modified methacrylic resins, polyolefin resins, special silicone modified polymers, polycarbonate resins, natural rubber, and synthetic rubber).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of No with the light-masking walls of Takeuchi for the purpose of blocking the light.
Regarding claim 5, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025), wherein said light-masking walls (140, partition walls) define a space between said protrusions (230, protrusion) and said first substrate (200, opposing substrate) (figure 11).
Regarding claim 6, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025), wherein said protrusions (230, protrusion) are transparent to visible light (paragraph 0038 discloses the protrusions are transparent organic material).
Regarding claim 7, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025), further comprising a first transparent electrode (220, common electrode) adjacent the first substrate (200, opposing substrate) and a second transparent electrode (120, pixel electrode) adjacent the second substrate (210, base substrate) (paragraph 0028).
Regarding claim 8, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025), further comprising a first transparent electrode (220, common electrode) adjacent the first substrate (200, opposing substrate) (paragraph 0031). 
Regarding claim 9, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025), further comprising a second transparent electrode (120, common electrode) adjacent the first substrate (210, base substrate).
Regarding claim 10, No discloses, in figures 3A-5B, an electrophoretic device (10, electrophoretic device) (paragraph 0025), further comprising a first transparent electrode (200, opposing substrate) adjacent the second substrate (200, opposing substrate).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872